Citation Nr: 1734066	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-22 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for seizure disorder, currently rated 20 percent disability.

2.  Entitlement to service connection for swollen bilateral lower extremities.

3.  Entitlement to service connection for neck disability.

4.  Entitlement to service connection for neurogenic bladder condition.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which increased the Veteran's rating for seizure disorder to 20 percent effective April 20, 2007; continued the 10 percent rating for residuals of head injury with right-sided headaches; and denied service connection for right hemiparesis, posture spasm of the neck, balance disorder, neurogenic bladder condition, and swollen lower limbs.

In January 2015, the Board granted an increased rating for residuals of head injury with right-sided headaches and service connection for right-sided hemiparesis and balance disorder and remanded the issues of and increased rating for seizure disorder and service connection for swollen lower limbs, a neck disability a back disability, and a neurogenic bladder, for further development.  These grants were effectuated in an October 2015 rating decision.

In a May 2017 rating decision, the Veteran was awarded service connection for degenerative arthritis of the thoracic spin and right lower radiculopathy.

The Board notes that the Veteran was previously represented by a private attorney.  In her June 2017 correspondence, the Veteran informed VA that she had not been in contact with that attorney for several years and was she was no longer representing the Veteran.  The Veteran has not appointed a new attorney, agent, or representative, and she is thus unrepresented before the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran's seizure disorder manifests as at least two minor (petit mal) seizures in the last 6 months, but less than five minor seizures weekly.

2.  The Veteran does not have a disability characterized by swelling of the bilateral lower extremities that is etiologically related to her active service.

3.  The Veteran's neck disability is not etiologically related to her active service.

4.  The Veteran does not have a neurogenic bladder condition that is etiologically related to her active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8911 (2016).

2.  The criteria for service connection for swelling of the bilateral lower extremities have all not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for neck disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for neurogenic bladder condition have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Increased Rating - Seizure Disorder

The Veteran was originally granted service connection for a seizure disorder in a June 1996 rating decision.  At that time she was assigned a 10 percent rating effective October 1, 1993.  The Veteran did not appeal this decision or submit new and material evidence within one year of its issuance.  Thus, the June 1996 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).

The Veteran's current claim for an increased rating was received on April 20, 2007.  In a September 2007 rating decision, her rating for seizure disorder was increased to 20 percent effective April 20, 2007.  Additional material evidence, including a VA examination, was subsequently added to the file and the claim was readjudicated in the March 2010 rating decision on appeal.  This rating decision reiterated the increase to 20 percent effective April 20, 2007.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Diagnostic Code 8911 provides that petit mal epilepsy is rated under the general rating formula for major seizures.  Note (1) to Diagnostic Code 8911 provides that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) provides that a minor seizure consists of a brief interruption in consciousness or conscious  control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a. 

The General Rating Formula for Major and Minor Epileptic Seizures provides that a confirmed diagnosis of epilepsy with a history of seizures is rated 10 percent disabling.  Epilepsy with at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months is rated 20 percent disabling.  Epilepsy with at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly, is rated 40 percent disabling.  Epilepsy averaging at least 1 major seizure in 4 months over the last year; or 9-10 minor seizures per week, is rated 60 percent disabling.  Epilepsy averaging at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly is rated 80 percent disabling.  Epilepsy averaging at least 1 major seizure per month over the last year is rated 100 percent disabling.  Note (1) to the General Rating Formula for Major and Minor Epileptic Seizures provides that, when continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  Note (2) provides that, in the presence of major and minor seizures, the predominating type of epilepsy is to be rated.  Note (3) provides that there will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a.

A July 2006 EEG was normal, meaning no any active epileptiform discharges were captured.  

At the time of her April 2007 private treatment record, the Veteran reported two seizures in the prior week.

In May 2007 the Veteran underwent a VA Aid and Attendance examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, she was found to experience atypical psychomotor type seizures in which she gets confused.  These seizures were provoked by fluorescent and strobe lights.  The seizures could last for several minutes.  There were no tonic clonic activities and no urinary incontinence or tongue biting.  This examiner noted that the Veteran last had a seizure several weeks earlier.  She had anywhere from zero to five seizures monthly.  She was on Tegretol for seizure prophylaxis and treatment.  The Veteran described her seizure as manifested by confusion, dizziness, and loss of control of her whole body, and weakness.  She denied any tongue biting.  She had occasional urinary incontinence associated with the seizure and a history of neurogenic bladder.  She reported an incident in 1993 where she had a seizure on some steps that resulted in a fall and two broken vertebrae in her back.

A June 2007 VA treatment record notes the Veteran's sensitivity to fluorescent lighting in that in could trigger a seizure.

An August 2007 VA rehabilitation record notes that the Veteran experienced a seizure during the appointment.  That seizure was described as a complex partial seizure consisting of eye flickering while standing in hallway holding side rail.  The Veteran's sister, who was present at the time, confirmed that this was the typical presentation of the Veteran's seizures.  After approximately ten minutes the Veteran regained pre-seizure alertness and cognition, but remained hemiparetic on the right side.  Once the hemiparesis began to subside, she was allowed to go home with her sister.  This record concluded with a note that the Veteran must be seen in a room without fluorescent lights on and suggested windowed examination rooms in another building.

In an August 2008 email, the Veteran noted that her medication had decreased her seizures from an estimated ten or more a day to only being triggered by fluorescent and strobe lights.  She stated that this inability to be around fluorescent lights required her to call ahead for medical and emergency room appointment so that these lights could be turned off in anticipation of her arrival.  She also stated that this condition prevented her from taking medications or undergoing surgeries for other medical conditions.

A June 2010 private treatment record notes that the Veteran experienced atypical psychomotor seizures triggered by fluorescent lights occurring one to three times per month.  She took medication for this condition.  In his August 2010 letter, the Veteran's father noted an increase in her seizures over the years.  In her August 2010 letter, the Veteran's sister noted that while the Veteran's seizures were not huge and not frequent, they still needed to be addressed.  In her November 2010 statement, the Veteran reported that she took medication to control her seizures and without that medication she would have five to fifteen seizures a day.

A June 2011 private treatment record notes that the Veteran had a focal seizure in this physician's office related to the fluorescent lights.  After her seizure, the Veteran had right facial droop and right tongue deviation with right arm and leg weakness in the 4/5 range.  Her weakness gradually improved to baseline over a half hour.  There was no altered consciousness, tongue biting, or loss of urine.  She reported a history of ten to fifteen seizures a day that had been reduced with medication to only focal seizures with fluorescent lights.

During an August 2011 private treatment record the Veteran described seizures only when exposed to fluorescent lights or strobe lights since she began taking Tegretol; prior to that she would have ten to fifteen seizures per day.

In April 2017 the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination in conjunction with this claim.  This examination contained all the information necessary to rate this disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time she required continuous medication for control of her seizure activity.  Her symptoms included episodes of sudden loss of postural control (akinetic type); episodes of complete or partial loss of use of one or more extremities; episodes of autonomic disturbances; episodes of impairment of vision; episodes of disturbances of gait; reports right hemiparesis during seizure; and headaches.  Her most recent seizure was April 14, 2017.  She had two or more minor seizures over the past month, averaging zero to four per week.  She had no history of major seizures.  She had two or more minor psychomotor seizures over the past month, averaging zero to four per week.  She had no history of major psychomotor seizures.  She did not have nonpsychotic organic brain syndrome, psychotic disorder, psychoneurotic disorder, or personality associated with epilepsy.  She did not have any associated scars or other pertinent physical findings, complications, conditions, signs and/or symptoms related to this disability.  This disability impacted her ability to work in that she had extreme sensitivity to light, could not work under fluorescent lights, and had headaches.

In her June 2017 statement, the Veteran reiterated that without her medication, she would experience an estimated ten to fifteen seizures daily.  Even with the medication, she continued to have seizures in fluorescent, strobe, and dimmable LED lighting.  This prevented her from working, going to doctor appointments, going to the dentist, voluntary surgery, and attending mass.  The Veteran expressed some concern that her seizures were being minimized by their classification as minor.  In this regard the Board assures the Veteran that no minimization of her experiences is intended in the classification, but rather this distinction relates to the presence or absence of generalized tonic-clonic convulsions, which have not been recorded in connection with any of her seizures.  Absent these convulsions, her seizures do not satisfy the definition of "major" seizures for VA rating purposes.  See 38 C.F.R. § 4.124a, DC 8911, Notes 1-2.  She also reported that she had at least six seizures yearly due to necessary travel.  If she was able to remain home, she could avoid seizures all together, but she could experience up to 14 per week if she ventured out.  The Veteran has also asked for a seizure alert dog, which is outside of the Boards purview.

Based on the above, the Veteran's seizure disorder has resulted in at least two minor seizures in the last six months.  She has not experienced any major (grand mal) seizures.  This is consistent with the current 20 percent rating.  See 38 C.F.R. § 4.124a, DC 8911.  The next higher rating would require an average of at least five to eight minor seizures weekly.  This is not shown in the record.  Despite her reports that without her medication she would experience several seizures a day, she only experiences seizures in the presence of fluorescent or strobe lighting.  This was quantified in the April 2017 DBQ as less than four minor seizures per week and less than four minor psychomotor seizures per week.  A more exact number was not provided, but the Board finds that this represents less than the five minor seizures a week required for a 40 percent rating.  Notably, at the time of her examination it had been nearly two weeks since her last seizure.  Moreover, the Veteran herself reported at least six seizures per year, which is significantly less than five per week.  Thus, the Board finds that a rating higher than the current 20 percent is not warranted for the Veteran's seizure disorder.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of seizure, are contemplated by the schedular rating criteria and additional symptoms related to the underlying head injury have been separately addressed in her ratings for cognitive disorder, depressive disorder, residuals of a head injury to include right sided hemiparesis; residuals head injury with right sided headaches; and balance disorder associated with residuals head injury with right sided headaches.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration for her seizure disability.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In an August 12, 2010 application for compensation based on unemployability, she reported that she last worked on August 1, 2010, and that her disabilities stemming from her in-service head injury, including her seizure disability and cognitive disorder, prevented her from working.  In a July 2012 rating decision, the Veteran was awarded TDIU effective August 12, 2010.  In her lay statements, the Veteran repeatedly states that her seizure disability prevents her from working.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114 (s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).  Thus, the question of whether TDIU is warranted for the Veteran's seizure disability alone remains on appeal. 

Although the Veteran has reported that her seizure disorder alone would keep her from working, this is not shown in the record.  Indeed, while her inability to work under fluorescent lighting conditions is limiting, she was able to work for several years with her mother's organizational assistance as her office manager.  It was not until her mother's death that the Veteran had to stop working.  This suggests that her unemployability is not due solely to her seizure disorder, but rather is in large part due to her service connected cognitive disorder.  As her mother's assistance specifically compensated for the Veteran's cognitive limitations and the Veteran was able to continue to work during that time, there is no showing that the Veteran's seizure disability without the additional complications of her cognitive disability would prevent her from working.  As such, TDIU based on seizure disability alone is not warranted.


III.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.


IV.  Service Connection - Swollen Bilateral Lower Extremities

The dispositive matter as to this claim for disability compensation benefits is whether the Veteran has had the claimed disability during the course of the claim and appeal.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, the requirement of a current disability is satisfied if the disability existed at the time a claim of filing of VA disability compensation or during the pendency of that claim, even if the disability resolved prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or while the claim was pending, and it may support the existence of a current disability at the time of claim filing if it was close enough in time under the circumstances of the case.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Here, the Veteran's service treatment records do not show complaints of swelling of the bilateral lower extremities.  Furthermore, the medical evidence of record does not confirm the Veteran's assertion that she has a disability characterized by swollen bilateral lower extremities.  The May 2007 VA Aid and Attendance examination noted some pitting edema in the right leg to mid shin that was associated with the Veteran's internal derangement of the right knee.  She reported right ankle swelling during June 2007 VA treatment.  Private treatment records from June 2011 to January 2012 repeatedly found no clubbing, cyanosis, or edema of the extremities.

In February 2017 the Veteran underwent a DBQ examination in conjunction with this appeal.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  An ultrasound performed and Hackettstown Medical Center in conjunction with this DBQ found normal macro- and micro-vascular test results.  This examiner ultimately found that although the Veteran had subjective complaints of bilateral lower limb swelling, there was no objective evidence to support a diagnosis for the claimed condition.

As an aside, the Board notes that the Veteran had expressed concern that this February 2017 record from Hackettstown Medical Center was associated with her file by mistake.  As the full name and date of birth match the Veteran and it shows ultrasound results needed in conjunction with this DBQ, the Board finds sufficient evidence to believe that this record does in fact pertain to this veteran.

The Veteran has expressed her belief that she does have a disability characterized by swollen bilateral lower extremities.  However, whether the Veteran can diagnose a given condition depends on that that condition is and whether the Veteran has expertise in medical matters.  The record indicates that the Veteran is a psychologist by training.  This shows that she is a mental health professional, but she is not a medical physician, nurse, nurse practitioner, or other expert in non-psychological matter.  Given the complexity of the condition and the necessity of ultrasound evidence, the Board finds that the Veteran's assertions that she has such a condition are not sufficiently probative to outweigh the February 2017 DBQ's findings that objective medical condition exists. 

Based on the above, the preponderance of evidence is against a finding that the Veteran has had a disability characterized by swollen bilateral lower extremities during the course of the claim and appeal.  Consequently, service connection for swollen bilateral lower extremities is not warranted.


V.  Service Connection - Neck Disability

During the pendency of the appeal, the Veteran has been diagnosed with cervical sprain/strain, cervical spondylosis, and cervical disc bulging with cervical radiculitis and cervicogenic headache.

Her service treatment records with regard to any diagnosis of or treatment for a neck condition during her active duty service or for many years thereafter.  She has stated that her neck injury is due to her well-documented in-service head injury.  The March 1992 emergency care record from immediately following her head injury includes examination of her neck.  At that time she reported no neck pain or tenderness and physical examination found full range of motion without pain.  The Veteran's service treatment records show ongoing treatment related to this head injury, but no treatment for any neck complaints.

An April 2007 private treatment record notes that the Veteran had been under the care of this neurologist since May 2000.  She had sustained two separate accidents each resulting in head and neck injuries.  The first was the in-service head injury and this neurologist did not describe any associated neck injury.  The second was a motor vehicle accident after her disability retirement from the Navy.  Following that accident the Veteran was taken to the emergency room on a spine board, seizing with a dislocated jaw.  The Veteran was noted to have lasting jaw and neck issues from this second accident.

In June 2007, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran reported that her neck was injured in the March 1992 incident.  This examiner noted that she was a poor historian, with very sketchy subjective reports.

In an August 2008 email, the Veteran stated that her right hemiparesis caused back and neck spasms.

A May 2010 private treatment record notes that the Veteran was involved in another motor vehicle accident in September 2009.  She reported persistent neck pain and severe headaches following that accident.  She was diagnosed with an acute exacerbation of cervical spondylosis following a motor vehicle accident.

In her November 2011 correspondence, the Veteran reported that her symptoms following the March 1992 head injury and the motor vehicle accident in 2000 had largely resolved with physical therapy and ultrasound, but she had been unable to similarly address the neck pain following the September 2009 motor vehicle accident due to an inability to find a physical therapist who can accommodate her need for treatment without exposure to fluorescent lights.

In February 2017 the Veteran underwent a DBQ examination in conjunction with this appeal.  At that time, the Veteran reported an onset of neck pain following the March 1992 head injury and significant neck pain following a subsequent motor vehicle accident.  Her current reported symptoms included dull aching pain in cervical spine with shooting pain to shoulders.  No treatments or surgeries were reported.  Ultimately, this examiner found that the Veteran's claimed neck condition was less likely as not incurred in or caused by the claimed in-service injury.  This examiner found that the focal disc herniation and cervical spondylosis noted on the September 2011 and May 2010 MRIs were more likely than not related to the post-service motor vehicle accidents as opposed to the in-service head injury in March 1992.

The Veteran has not submitted a positive medical nexus opinion to refute the February 2017 DBQ opinion.

To the extent that the Veteran believes her current neck condition is related to service, the Board finds her not credible.  While the record does not impugn the Veteran's reputation for veracity, there are repeated references to memory difficulties generally associated with the in-service head injury.  These difficulties are show to have made the Veteran a poor historian.  Additionally, as the Veteran's service treatment records in this case show that the possibility of an associated neck injury was investigated at the time of her initial treatment for the March 1992 head injury and no neck symptoms were found.  Later record show ongoing treatment for symptoms following this injury but fail to show any neck complaints during the course of this treatment.  Given that the Veteran's memory is impaired and that the Veteran's service treatment records surrounding the Veteran head injury are expansive, the Board finds her account of pain since the March 1992 injury to be not credible.  Thus, there is not competent and credible evidence linking the Veteran's current neck condition to her in-service head injury.

Based on the above, the preponderance of evidence is against a finding that the Veteran's neck disability is related to her active duty military service.  Consequently, service connection for a neck disability is not warranted.


VI.  Service Connection - Neurogenic Bladder Condition

At the time of her May 2007 VA Aid and Attendance examination the Veteran reported a history of neurogenic bladder and some urinary incontinence with seizures.  In her August 2008 email, she described this condition as an inability to know when she has to urinate.  This was reiterated in her June 2017 correspondence.  A July 2011 private treatment record shows the Veteran's report of occasional urinary leakage during seizures.

The Veteran's service treatment records with regard to any diagnosis of or treatment for a bladder condition during her active duty service or for many years thereafter.  She has stated that her bladder condition is due to her well-documented in-service head injury.

In February 2017 the Veteran underwent a DBQ examination in conjunction with this appeal.  In her June 2017 correspondence, the Veteran referred to a male examiner that she described as a clown who told her that he had a questionnaire to complete with no place for comments.  The Board notes that this DBQ was performed by a female physician and, while it is a questionnaire, there are several places for comments and this physician indeed added comments.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, performed a thorough clinical evaluation, and offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.

At the time of the February 2017 DBQ examination, the Veteran reported an onset of bladder symptoms following her March 1992 head injury.  She reported that her symptoms had remained consistent since their onset and included a decreased sensation for the need to void, urgency, and incontinence.  No treatments or surgeries were reported.  The Veteran reported urinary frequency with daytime voiding intervals between one and two hours and awakening to void twice during the night.  Ultimately, this examiner found that the Veteran's claimed bladder condition was less likely as not incurred in or caused by the claimed in-service injury versus the post-service motor vehicle accidents.

The Veteran has not submitted a positive medical nexus opinion to refute the February 2017 DBQ opinion.

To the extent that the Veteran believes her current bladder condition is related to service, the Board finds her not credible.  Again, the Veteran's memory difficulties have made her a poor historian.  Additionally, there is no medical evidence of record showing a bladder condition prior to the first post-service motor vehicle accident.  Given that the Veteran's memory is impaired and the lack of medical evidence of a bladder condition during service or at any time prior to the post-service motor vehicle accident, the Board finds her account of bladder symptoms since the March 1992 injury to be not credible.  Thus, there is not competent and credible evidence linking the Veteran's current neurogenic bladder condition to her in-service head injury.

Based on the above, the preponderance of evidence is against a finding that the Veteran's neurogenic bladder condition is related to her active duty military service.  Consequently, service connection for a neurogenic bladder condition is not warranted.


ORDER

A rating higher than 20 percent for seizure disorder is denied.

Service connection for swollen bilateral lower extremities is denied.

Service connection for neck disability is denied.

Service connection for neurogenic bladder condition is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


